UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7771


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ALAN WILLIAMS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, District Judge. (3:19-cr-00039-GMG-RWT-1)


Submitted: April 15, 2022                                         Decided: May 12, 2022


Before AGEE, HARRIS, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alan Williams, Appellant Pro Se. Kimberley DeAnne Crockett, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alan Williams seeks to appeal the district court’s order granting the Government’s

application for issuance of a writ of garnishment under 28 U.S.C. § 3205(c)(1). The district

court has not entered a final disposition order under 28 U.S.C. § 3205(c)(7). This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory

and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949). The order that Williams seeks to appeal is

neither a final order nor an appealable interlocutory or collateral order. See United States

v. Swenson, 971 F.3d 977, 981-82 (9th Cir. 2020); United States v. Branham, 690 F.3d 633,

635-36 (5th Cir. 2012). Accordingly, we deny the pending motions and dismiss the appeal

for lack of jurisdiction. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               DISMISSED




                                             2